              Case 1:19-cv-00256-EPG Document 63 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    KWEKU ESHUN,                                        Case No. 1:19-cv-00256-EPG

12                    Plaintiff,
                                                          ORDER RE: STIPULATION FOR
13            v.                                          DISMISSAL WITH PREJUDICE

14    LOCAL UNION NUMBER 17,
                                                          (ECF No. 62)
15                    Defendant.

16
           On June 25, 2021, the parties participated in a settlement conference with Magistrate
17
      Judge Kendall J. Newman and a verbal settlement was reached. (ECF No. 60.) On August 12,
18
      2021, the parties filed a stipulation to dismiss this entire action with prejudice. (ECF No. 62.)
19
      In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ.
20
      P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the
21
      Clerk of the Court is respectfully directed to serve a copy of this order on Plaintiff at his
22
      address of record, 2220 Rose Avenue, Modesto, CA 95355, and to close this case.
23

24
     IT IS SO ORDERED.
25

26     Dated:      August 12, 2021                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
     Case 1:19-cv-00256-EPG Document 63 Filed 08/13/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                   2
